¶31 (dissenting) — The constitutional right to due process prohibits courts from asserting personal jurisdiction over a defendant unless he or she has certain “minimum contacts” with the forum. World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291, 100 S. Ct. 559, 62 L. Ed. 2d 490 (1980); U.S. Const, amend. XIV, § 1. Importantly, the “ ‘minimum contacts’ analysis looks to the defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who reside there.” Walden v. Fiore,_U.S._, 134 S. Ct. 1115, 1122, 188 L. Ed. 2d 12 (2014). In this case, the out-of-state employer had no contacts with Washington other than hiring the plaintiff, who chose to reside here. Yet, the majority holds that Washington courts have jurisdiction over the employer in his personal capacity. Because this is contrary to the United States Supreme Court’s rule that “it is the defendant, not the plaintiff or third parties, who must create contacts with the forum State,” id. at 1126,1 respectfully dissent.
Owens, J.
*658ANALYSIS
¶32 A state’s authority to assert jurisdiction over a nonresident defendant is limited by the due process clause of the Fourteenth Amendment to the federal constitution. World-Wide Volkswagen, 444 U.S. at 291. A nonresident defendant is subject to personal jurisdiction only when he or she has had “certain minimum contacts ... such that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’ ” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316, 66 S. Ct. 154, 90 L. Ed. 95 (1945) (quoting Milliken v. Meyer, 311 U.S. 457, 463, 61 S. Ct. 339, 85 L. Ed. 278 (1940)). The United States Supreme Court has reiterated that “the ‘minimum contacts’ inquiry principally protects the liberty of the nonresident defendant, not the interests of the plaintiff.” Walden, 134 S. Ct. at 1125 n.9 (citing World-Wide Volkswagen, 444 U.S. at 291-92).
f 33 In evaluating whether a defendant had such “minimum contacts,” courts look to the relationship between the defendant and the forum. Id. at 1121. The United States Supreme Court recently pointed out two key aspects of this relationship in a personal jurisdiction case: first, whether the relationship arose “out of contacts that the ‘defendant himself create [d] with the forum State,” and second, whether the defendant had contacts with the forum state itself, not lust contacts with persons who reside there. Id. at 1122.
¶34 In this case, the only contact that the defendant had with this state was his contact with the plaintiff, who chose to reside here. The plaintiff was the one who initiated the relationship by contacting the defendant in Pennsylvania, seeking employment. She then flew to Pennsylvania to interview for the position. The plaintiff then conducted all of her work via phone, e-mail, and occasional travel. She did not solicit any business in Washington, and there is no record that the business made any sales or did any adver*659tising in Washington. Even the payroll checks signed by the employer were signed in Pennsylvania. In sum, the defendant did not initiate any contact with Washington nor did he conduct any business in Washington. The only contact the defendant had with Washington came from the plaintiff.
¶35 The United States Supreme Court has “consistently rejected attempts to satisfy the defendant-focused ‘minimum contacts’ inquiry by demonstrating contacts between the plaintiff (or third parties) and the forum State.” Id. (emphasis added). In fact, no matter how “significant the plaintiff’s contacts with the forum may be,” they cannot be decisive when determining whether the defendant had minimum contacts. Id. As described above, the employer’s only contacts with Washington were his contacts with the plaintiff. He took no actions related to this state. The majority’s inquiry is focused on the defendant’s contact with the plaintiff, but none of those contacts related to Washington. Since the plaintiff has not demonstrated minimum contacts between the defendant and the state, there is not a sufficient basis for personal jurisdiction.
¶36 Furthermore, the decision of the plaintiff to reside in Washington was hers alone. The “unilateral activity of another party or a third person is not an appropriate consideration when determining whether a defendant has sufficient contacts with a forum State to justify an assertion of jurisdiction.” Helicopteros Nacionales de Colom., SA v. Hall, 466 U.S. 408, 417, 104 S. Ct. 1868, 80 L. Ed. 2d 404 (1984). If the plaintiff had chosen to move to another state, there is no indication that the move would have had any effect on the defendant, his actions, or his business. The defendant had no contact with the state other than the plaintiff’s unilateral choice to reside here. This is insufficient to confer personal jurisdiction over the defendant.
¶37 The Court of Appeals properly noted that “[n]othing about [the defendant’s] employment of [the plaintiff] anticipated that her activities in Washington would consist of *660more than residing here, working from home, and collecting a paycheck.” Failla v. FixtureOne Corp., 177 Wn. App. 813, 823, 312 P.3d 1005 (2013), review granted, 180 Wn.2d 1007, 321 P.3d 1207 (2014). The Court of Appeals correctly concluded that the defendant did not have minimum contacts with the state and thus the state’s courts lacked personal jurisdiction. Id. at 827.1 would affirm.
CONCLUSION
¶38 As the United States Supreme Court has explained, “the plaintiff cannot be the only link between the defendant and the forum.” Walden, 134 S. Ct. at 1122. Here, the plaintiff is the only link between the defendant and Washington. Following the rules laid out by the United States Supreme Court, I do not see how the state courts have personal jurisdiction in this case.
¶39 I respectfully dissent.
After modification, further reconsideration denied November 25, 2014.